Citation Nr: 0119619	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining treatment.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1980 to May 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to service connection for dental trauma for the 
purpose of obtaining treatment.  A videoconference hearing 
was held before the undersigned Member of the Board in June 
2001.


REMAND

The veteran is seeking service connection for residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  The significance of a finding that a 
dental condition is due to in-service trauma is that the 
veteran may be authorized to receive any VA dental care 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).  Under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

In his November 1998 claim for benefits, the veteran reported 
that he sustained dental trauma during service in 1981.  The 
veteran testified in support of his claim during a hearing 
held in June 2001.  He said that while in a field training 
exercise in service another serviceman hit him in the mouth 
with a rifle.  He said that this "knocked all my teeth out 
in the front, four teeth in the front and I broke all the 
bottom of my teeth..."  He further stated that he was given a 
bridge by an Army dentist.  The Board also notes that the 
evidence which is of record includes some service dental 
records as well as X-rays.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claim for 
service connection for dental trauma.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that the veteran has not been afforded a VA 
examination in connection with his claim.  

The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA dental examination is required.

The Board also notes that the veteran testified that he 
received dental treatment after service for the dental trauma 
which was sustained during service.  The records pertaining 
to that after service treatment should be obtained.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all dental care providers 
who treated the veteran since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any dental 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  In 
particular, the examiner should review 
the service dental records and should 
specifically comment as to whether those 
records reflect the presence in service 
of any of the residuals of dental trauma 
described by the veteran.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


